Petition for writ of certiorari to the Court of Appeals for the District of Columbia granted. The motion for an injunction is granted, and it is ordered that the respondents be, and they are hereby, enjoined from carrying out the provisions of the order of August 31, 1938, of the National Bituminous Coal Commission, described more fully in the petition for writ of certiorari, and from introducing in any hearing before said Commission and from making available for inspection to interested parties, or others, the individual verified cost and price realization reports of petitioners, pending final disposition of the cause by *576the Court.
Messrs. J. V. Norman and Robert E. Quirk for petitioners.
Solicitor General Jackson, Assistant Attorney General Arnold, and Mr. Robert L. Stern for respondents.